DETAILED ACTION
This communication is responsive to the RCE filed July 28, 2022. Applicant’s amendments and arguments have been carefully considered.
Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Petzl (US 6,810,818).
	Petzl discloses a system operable as a line bypass system, comprising a support structure having a first support portion, a second support portion and an attachment structure (see the Examiner’s Annotated Part of Fig. 5 of Petzl, wherein the attachment structure is attached to the first support portion and operable to attach to a suspension device such that the support structure is supported below the suspension device, and the first support portion is, in an intended use in an orientation as shown, arranged between the second support portion and the attachment structure if/when the attachment structure is attached to the suspension device, and the first and second support portions with first and second guide devices 12, 14 sandwiched therebetween (in the assembled condition) are considered to define first and second openings that are operable to receives first and second guide wires, respective, therein. The structure of Petzl is considered to include a combination of features operable and capable of the intended use with a suspension device, as recited in instant claim 1.	
    PNG
    media_image1.png
    425
    760
    media_image1.png
    Greyscale


	Regarding instant claims 2-5, the structure shown in the Examiner’s Annotated Part of Fig. 5 of Petzl provided above shows the attachment structure, the first support portion having first and second ends, and the second support portion having third and fourth ends, which are all operable as claimed, and wherein the ends of the first and second support portions are configured with first and second openings that are operable to receive first and second guide wires as claimed. 
	Regarding instant claim 6, the structure of Petzl, as described above, is considered to include the combination of features as claimed, wherein in an intended use, a third line (as shown in the examiner’s second annotated part of Fig. 5 of Petzl) would passes through the suspension device, the attachment structure, and the second support portion when the attachment structure is attached to a support device, and the support structure is oriented as shown below. 

    PNG
    media_image2.png
    384
    741
    media_image2.png
    Greyscale

	Regarding instant claims 7-9, in the structure of Petzl, consider first connecting structure 18 that is arranged and operable as claimed, wherein first connecting structure 18 is non-parallel to the first support portion.
	Regarding instant claim 10, see Examiner’s Annotated Part of Fig. 5 of Petzl above, wherein the attachment structure includes an opening that is operable to attach to a suspension device.
	Regarding instant claim 11, consider first guide device 12 and first connecting structure 18 arranged in the first opening of the support structure.
	Regarding instant claims 12-14, the structure shown in Examiner’s Second Annotated Part of Fig. 5 of Petzl above, and the structure of Petzl, as described above, are considered to include the combination of features arranged and operable as claimed, wherein first guide device 12 of Petzl include first and second channels on opposite sides of the guide device and operable to receive first and second wire portions of the guide wire, and wherein the attachment structure, and the first and second support portions are configured as claimed with respect to a suspension device when the support structure is oriented as shown in the examiner’s second annotated part of Fig. 5 of Petzl.
Regarding instant claims 15-17, the structure shown in Examiner’s Annotated Part of Fig. 5 of Petzl above, and the structure of Petzl, as described above, are considered to include the combination of features arranged and operable as claimed, wherein second guide device 14 of Petzl includes third and fourth channels on opposite sides of the guide device and operable to receive third and fourth wire portions of the guide wire.
Regarding instant claim 18, the first axis of first guide device 12 of the structure of Petzl is perpendicular to the line as claimed.
Regarding instant claims 19-20, consider first and second connecting structures 16, 18 of Petzl, shown in the examiner’s annotated part of Fig. 5 of Petzl, which are operable as claimed.
Applicant’s arguments have been considered, but are deemed moot in view of the ground of rejection set forth above, which is also made to directly/indirectly address applicant’s points of arguments. As to the instant claimed structure being attached to a suspension device when being used with a suspension device, note that the structure of Petzl is considered to be capable of the intended use, such as being capable of attaching to a suspension device with the support structure being oriented as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617